Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Forms S-8 No.333-77457 and 333-112877) pertaining to the Brunswick Retirement Savings Plan, of our report dated June 28, 2007, with respect to the financial statements and schedule of the Brunswick Retirement Savings Plan included in this Annual Report (Form11-K) for the year ended December 31, 2006. /s/ ERNST & YOUNG LLP Chicago, Illinois June 28, 2007 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Forms S-8 No.333-77457 and 333-112878) pertaining to the Brunswick Rewards Plan, of our report dated June 28, 2007, with respect to the financial statements and schedules of the Brunswick Rewards Plan included in this Annual Report (Form 11-K) for the year ended December31, 2006. /s/ ERNST & YOUNG LLP Chicago, Illinois June 28, 2007 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No.333-112879) pertaining to the Brunswick Rewards Plan with Variable Profit Sharing, of our report dated June 28, 2007, with respect to the financial statements and schedules of the Brunswick Rewards Plan with Variable Profit Sharing included in this Annual Report (Form 11-K) for the year ended December31, 2006. /s/ ERNST & YOUNG LLP Chicago, Illinois June 28, 2007
